     Case 1:14-md-02542-VSB-SLC Document 957 Filed 05/14/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE: KEURIG GREEN MOUNTAIN SINGLE-                    Case No. 1:14-md-2542
 SERVE COFFEE ANTITRUST LITIGATION

                                                         STIPULATION AND ORDER




      WHEREAS, the Case Management Scheduling Order (ECF No. 887) provides that all
motions to compel discovery, except in extraordinary circumstances, shall be filed by May 13,
2020;

      WHEREAS, the Case Management Scheduling Order (ECF No. 887) also provides that
Contention Interrogatories and Requests for Admission shall be served no later than July 13, 2020;

        WHEREAS, the parties have agreed that any motions to compel arising from and related
to objections and responses to Contention Interrogatories and Requests for Admission may be filed
by September 30, 2020;

       IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned:

        Any motions to compel arising from and related to objections and responses to Contention
Interrogatories and Requests for Admission shall be filed no later than September 30, 2020.



SO ORDERED.


         May 14, 2020
Dated: _____________________________
       New York, NY
       Case 1:14-md-02542-VSB-SLC Document 957 Filed 05/14/20 Page 2 of 5




Dated: New York, NY
       May 13, 2020


COUNSEL FOR TREEHOUSE FOODS, INC., BAY VALLEY FOODS, LLC, AND STURM
FOODS, INC.:
WINSTON & STRAWN LLP
By:     s/Aldo A. Badini
      Aldo A. Badini
      Susannah P. Torpey
      Kelli L. Lanski
      200 Park Avenue
      New York, NY 10166-4193
      (212) 294-6700
      abadini@winston.com

      Dan K. Webb
      35 West Wacker Drive
      Chicago, IL 60601-9703
      (312) 558-5600
      dwebb@winston.com

      Diana Hughes Leiden
      333 South Grand Avenue
      Los Angeles, CA 90071-1543
      (213) 615-1700
      dhleiden@winston.com


COUNSEL FOR DEFENDANT KEURIG GREEN MOUNTAIN, INC.:
BUCHANAN INGERSOLL & ROONEY PC
By:      s/Wendelynne J. Newton
      Wendelynne J. Newton
      Mackenzie A. Baird
      Union Trust Building
      501 Grant Street, Suite 200
      Pittsburgh, Pennsylvania 15219
      Telephone: (412) 562-8800
      wendelynne.newton@bipc.com
      mackenzie.baird@bipc.com
       Case 1:14-md-02542-VSB-SLC Document 957 Filed 05/14/20 Page 3 of 5




CLEARY GOTTLIEB STEEN & HAMILTON LLP

      Leah Brannon
      Carl Lawrence Malm
      2112 Pennsylvania Avenue, NW
      Washington, DC 20037
      Telephone: (202) 974-1959
      lmalm@cgsh.com

      Rahul Mukhi
      One Liberty Plaza
      New York, NY 10006
      Telephone: (212) 225-2912
      rmukhi@cgsh.com


COUNSEL FOR DIRECT PURCHASER PLAINTIFFS:
ROBINS KAPLAN LLP
By:      s/William v. Reiss
      William V. Reiss
      David Rochelson
      399 Park Avenue
      Suite 3600
      New York, NY 10022
      Telephone: (212) 980-7400
      WReiss@robinskaplan.com
      DRochelson@robinskaplan.com

MOTLEY RICE LLC
  Michael M. Buchman
  Michelle C. Clerkin
  777 Third Avenue
  27th Floor
  New York, NY 10017
  Telephone: (212) 577-0050
  mbuchman@motleyrice.com
  mclerkin@motleyrice.com

GRANT & EISENHOFER PA
      Robert G. Eisler
      Deborah Elman
      485 Lexington Avenue
     Case 1:14-md-02542-VSB-SLC Document 957 Filed 05/14/20 Page 4 of 5




    29th Floor
    New York, NY 10017
    Telephone: (646) 722-8500
    reisler@gelaw.com
    delman@gelaw.com




COUNSEL FOR INDIRECT PURCHASER PLAINTIFFS:
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
By: s/Fred T. Isquith, Sr.
    Fred T. Isquith, Sr.
    Thomas H. Burt
    270 Madison Avenue
    New York, NY 10016
    Telephone: (212) 545-4653
    isquith@whafh.com

KAPLAN FOX & KILSHEIMER LLP
   Robert N. Kaplan
   Richard J. Kilsheimer
   Gregory K. Arenson
   Mario M. Choi
   Matthew P. McCahill
   Lauren I. Dubick
   850 Third Avenue, 14th Floor
   New York, NY 10022
   Telephone: (212) 687-1980
   rkaplan@kaplanfox.com

PEARSON, SIMON, & WARSHAW, LLP
   Bruce L. Simon
   Robert G. Retana
   Aaron M. Sheanin
   44 Montgomery Street, Suite 2450
   San Francisco, CA 94104
   Telephone: (415) 433-9000
   bsimon@pswlaw.com
     Case 1:14-md-02542-VSB-SLC Document 957 Filed 05/14/20 Page 5 of 5




COUNSEL FOR MCLANE COMPANY, INC.:
ALSTON & BIRD LLP
By: s/Steven L. Penaro
    Steven L. Penaro
    90 Park Avenue
    15th Floor
    New York, NY 10016
    Telephone: (212) 210-9400
    steve.penaro@alston.com

    Alexander G. Brown
    James C. Grant
    Valarie C. Williams
    B. Parker Miller
    1201 West Peachtree Street
    Atlanta, GA 30309
    Telephone: (404) 881-7000
    alex.brown@alston.com
    jim.grant@alston.com
    valarie.williams@alston.com
    parker.miller@alston.com


COUNSEL FOR JBR, INC.:
DAN JOHNSON LAW GROUP, LLP
By: s/Daniel Johnson, Jr.
    Daniel Johnson, Jr.
    Mario Moore
    400 Oyster Point Blvd., Suite 321
    South San Francisco, CA 94080
    Telephone: (415) 604-4500
    dan@danjohnsonlawgroup.com
